ON MOTION TO MODIFY AND PETITIONS FOR REHEARING.
The appellee, Jane B. Coughlin, trustee, has moved to modify the first paragraph of the mandate of the original opinion. *Page 660 
In the opinion we held that Joseph M. Aldridge, Edward E. Cleveland, Robert W. Reid, William M. Greenleaf, Clyde Simpson, William H. Miles, Julius D. Jones, Aaron Spievak, Solomon J. Highsmith, Liston O. Reed, David G. Fender, Nelson M. Dall, and Henry R. Ford were not parties to either the main action or the summary proceeding. This being true, the judgment against them should be reversed and no judgment should be rendered either for or against them.
The first paragraph of the mandate of the opinion is therefore modified to read as follows:
The judgment is reversed as to the Portland Republican Company, Joseph M. Aldridge, Edward E. Cleveland, Robert W. Reid, William M. Greenleaf, Clyde Simpson, William H. Miles, Julius D. Jones, Aaron Spievak, Solomon J. Highsmith, Liston O. Reed, David G. Fender, Nelson M. Dall, Henry R. Ford and Urban T. Bonifas, and the lower court is instructed to enter judgment in favor of the Portland Republican Company and Urban T. Bonifas, but with costs as against Urban T. Bonifas.
The mandate of the original opinion is modified as above indicated, and the petitions for rehearing are denied.
NOTE. — Reported in 57 N.E.2d 586.
 *Page 1